                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                              *            CRIMINAL DOCKET NO. 02-304

          v.                                          *            SECTION:        “J”

DARRYL FRANKLIN                                       *

                                                  *   *   *

                               GOVERNMENT’S RESPONSE TO
                             DEFENDANT’S MOTION FOR RELIEF

          The United States of America, appearing through the undersigned Assistant United States

Attorney for the Eastern District of Louisiana, files this memorandum in response to defendant-

movant Darryl Franklin’s motion for relief from judgment (Rec. Doc. 455). Because Franklin fails

to satisfy any of the requirements of Federal Rule of Civil Procedure 59(e), the motion should be

denied.

                     RELEVANT FACTS AND PROCEDURAL HISTORY

          In March 2003, Franklin pleaded guilty to counts 2, 4, 6, 8, and 10 of the Superseding

Indictment charging him with carjacking, attempted carjacking, and carjacking that resulted in the

death of Christopher Briede. Rec. Doc. 50. Pursuant to Rule 11(e)(1)(C)1, Franklin agreed to a

life sentence for the carjacking that resulted in the death of Christopher Briede. Rec. Doc. 95. 2

This Court accepted the plea agreement between the government and Franklin and sentenced him

to life imprisonment. Rec. Doc. 118.




          1
          Now Rule 11(c)(1)(C).
          2
          Franklin also agreed to plead guilty to first degree murder and receive a life sentence in Criminal
District Court in Orleans Parish. Rec. Doc. 95, p. 2. He was sentenced in June, 2013 to a life sentence
without benefit of probation, parole or suspension of sentence. Orleans Parish Sheriff’s Office Docket
Master, Case No. 431-091”B.”
       Franklin filed for relief under 28 U.S.C. § 2255 in 2016, some thirteen (13) years after the

imposition of his sentence. Rec. Doc. 432. This Court rejected Franklin’s argument that he was

entitled to relief under Johnson v. United States, 135 S. Ct. 2551 (2015), finding that Franklin’s

sentence was enhanced by U.S.S.G. §§ 2B3.1 and 2A1.1, not under the residual clause of 18 U.S.C.

§ 924(e), thereby finding the holding of Johnson inapplicable to Franklin’s case. Rec. Doc. 440.

This Court ordered the government to respond to Franklin’s remaining claims.               Id.   The

government filed its response in opposition to Franklin’s motion. Rec. Doc. 445. This Court then

denied Franklin’s claims under 28 U.S.C. § 2255. Rec. Doc. 453. Particularly, this Court found

that Franklin’s claims were untimely, Franklin had waived his right to challenge his sentence in

his plea agreement, and that Franklin’s claims are procedurally barred.

       Franklin then filed a claim asking for relief under Rule 60(b). Rec. Doc. 455. The

government responded to Franklin’s motion arguing that the motion was not a proper motion under

Rule 60(b), but rather another attempt to seek relief under 28 U.S.C. § 2255. Rec. Doc. 458. This

Court then issued an order taking no position at the time regarding whether Franklin’s motion was

truly a second motion under 28 U.S.C. § 2255, but requiring the government to provide additional

briefing on the narrow issue as to whether Franklin’s motion shows “extraordinary circumstances

justifying the reopening of a final judgment” under Rule 60(b). Rec. Doc. 462. The government

provided additional briefing, arguing that Franklin’s motion provided no extraordinary

circumstances that justified the reopening of a final judgement. Rec. Doc. 473. This Court found

that Franklin’s motion seeking relief under Rule 60(b) be recognized as a motion for authorization

for this Court to consider a second or successive claim under §§ 2244 and 2255. Rec. Doc. 477.

This Court then ordered the case transferred to United States Fifth Circuit Court of Appeals for

that Court to determine if Franklin is authorized to file the motion in the District Court. The Fifth



                                                 2
Circuit subsequently ordered that because Franklin filed his motion challenging the judgment

within the 28-day period following the entry of judgment, the motion should be evaluated under

Rule 59(e), and transferred the case back to this Court for proceedings consistent with its Order.

Rec. Doc. 485. This Court then ordered the government to file an answer to Franklin’s motion

pursuant to the Order by the Fifth Circuit.

                                            ARGUMENT3

        Franklin does not satisfy any of the requirements of Rule 59(e). He fails to provide
        any error of law or fact, any newly discovered evidence, any manifest injustice, nor
        any intervening change in controlling law.

        Generally, a motion filed within ten days of judgment is treated as a motion to alter or

amend under Rule 59(e). See Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir.

1993) (citing Lavespere v. Niagara Mach. & Tool Works Inc., 910 F.2d 167, 173 (5th Cir. 1990),

and Harcon Barge Co. v. D&G Boat Rentals, 784 F.2d 665, 669-70 (5th Cir. 1986) (en banc)). A

Rule 59(e) motion may be granted if the moving party demonstrates any of the following: (1) the

judgment was based upon a manifest error of law or fact; (2) there is newly discovered or

previously unavailable evidence; (3) to prevent manifest injustice; and (4) there is an intervening

change in controlling law. See 11 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2810.1 (2d ed. 1995).

        In Franklin’s Notice of Appeal, Rec. Doc. 478, he continues to argue “there was a

procedural defect in the integrity of his 2255 proceedings when the District Court ruled that Mr.

Franklin was sentenced under the advisory sentencing guidelines.” Id.




        3
         The government has previously addressed all of Franklin’s claims under 28 U.S.C. § 2255 and
Rule 60(b) in its previous filings in Rec. Docs. 458 and 473. The government therefore incorporates by
reference and adopts its previous arguments in those documents to this argument as to why relief should
be denied to Franklin under Rule 59(e).
                                                   3
       This Court has previously ruled that Franklin’s offense level was enhanced properly under

U.S.S.G. §§ 2B3.1 and 2A1.1, and not under the residual clause of 18 U.S.C. § 924(e). Rec. Doc.

440. This Court further found, for this reason, Johnson was inapplicable to this case. Id.

Furthermore, Franklin cannot raise an issue of improper calculation or calculation of the

Guidelines in a § 2255 proceeding. Because such an issue cannot be raised, there is no manifest

error of law or fact that entitles Franklin to relief under Rule 59(e).

       Franklin next argues that there is “new intervening law that satisfies the requirement of a

Rule 60(b) motion.” Rec. Doc. 478. However, Franklin fails to cite any new or intervening law

in his Notice of Appeal that would satisfy Rule 59(e).

       Furthermore, Franklin cites no new or previously unavailable evidence or any possible

manifest injustice in his filings that would invoke relief under Rule 59(e).

                                          CONCLUSION

       Because Franklin fails to satisfy the requirements for relief under Rule 59(ef) or any other

federal law or rule, the motion should be DENIED.

                                                       Respectfully submitted,

                                                       DUANE A. EVANS
                                                       UNITED STATES ATTORNEY

                                                       s/Gregory M. Kennedy
                                                       GREGORY M. KENNEDY
                                                       Assistant United States Attorney
                                                       Louisiana Bar Roll Number 20896
                                                       Assistant United States Attorney
                                                       650 Poydras Street, Suite 1600
                                                       New Orleans, Louisiana 70130
                                                       Telephone: (504) 680-3102
                                                       Email: greg.kennedy@usdoj.gov




                                                   4
                         CERTIFICATE OF SERVICE

I hereby certify that on March 5, 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system and mailed a copy of the foregoing
along with the Notice of Electronic Filing (NEF), properly addressed and postage
prepaid to Darryl Franklin, FCC-USP1, Post Office Box 1033, Coleman, Florida
33521-1033.

                                              s/ Gregory M. Kennedy
                                              GREGORY M. KENNEDY
                                              Assistant United States Attorney




                                         5
